                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JARED LLOYD KRIEBEL,                               )
                                                   )
                Petitioner,                        )
                                                   )            No. 4:19-cv-54-SNLJ
        v.                                         )
                                                   )
CINDY GRIFFITH,                                    )
                                                   )
                Respondent.                        )

                       MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court upon review of documents filed by pro se petitioner Jared

Lloyd Kriebel, who is presently in custody at the Potosi Correctional Center. In the documents,

petitioner purportedly seeks habeas relief from the judgment of the Circuit Court of Caldwell

County, Missouri.      State v. Jared L. Kriebel, No. 13CL-CR00156 (43rd Jud. Cir. 2014).

Petitioner has also filed a motion for leave to proceed in forma pauperis. For the following

reasons, the Court will grant petitioner provisional leave to proceed in forma pauperis, and will

transfer this case to the United States District Court for the Western District of Missouri.

        The Circuit Court of Caldwell County is located in the Western District of Missouri. 28

U.S.C. § 105(b)(3). The Potosi Correctional Center is located within the Eastern District of

Missouri. 28 U.S.C. § 105(a)(1). Pursuant to 28 U.S.C. § 2241(d), the district courts for the

Eastern District of Missouri and the Western District of Missouri have concurrent jurisdiction to

hear this case. In a circumstance such as this, the district court in which the petition is originally

filed may, in the exercise of its discretion and in the furtherance of justice, transfer the case to the

other district for hearing and determination. Id. In addition, 28 U.S.C. § 1404(a) provides that a
district court, for the convenience of the parties and witnesses and in the interest of justice, may

transfer any civil action to any other district or division where it might have been brought.

       Transfer of this action is appropriate because petitioner’s claims for relief appear to be

based upon a conviction and sentence entered in a circuit court located within the Western

District of Missouri, the relevant records are located there, and if hearings are required, the

Western District of Missouri would be more convenient for witnesses. In addition, the Court has

entered an administrative order stating that, absent any unusual circumstances, any habeas

petition challenging a conviction or sentence arising out of a proceeding in the Western District

of Missouri should be transferred to that district. In re Business of the Court, January 27, 1986.

The Court will therefore order that this case be transferred to the United States District Court for

the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner is granted provisional leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915 and subject to modification by the United States

District Court for the Western District of Missouri.

       IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

       Dated this 18th day of January, 2019.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE



                                                 2
